                                                                 JUDGE JAMES L. ROBART
 1
 2
 3
 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE
 6   UNITED STATES OF AMERICA,                    )   NO. CR19-0215JLR
                                                  )
 7                 Plaintiff,                     )
                                                  )   ORDER GRANTING UNOPPOSED
 8         v.                                     )   MOTION TO CONTINUE TRIAL AND
                                                  )   PRETRIAL MOTIONS DEADLINE
 9   HOWIE SALETELE ALUALU,                       )
                                                  )
10                 Defendant.                     )
                                                  )
11
12         THIS MATTER having come before the Court on defendant’s unopposed motion
13   for a continuance of the trial and the pretrial motions due date, and the Court having
14
     considered the facts set forth in the motion, the speedy trial waiver executed by
15
     defendant, and the records and files herein, the Court finds as follows:
16
17         The Court finds that the ends of justice will be served by ordering a continuance

18   in this case, that a continuance is necessary to ensure adequate time for effective case
19
     preparation, and that these factors outweigh the best interests of the public and
20
     defendant in a speedy trial.
21
22         1. A failure to grant the continuance would deny defense counsel the reasonable

23   time necessary for effective preparation, taking into account the exercise of due
24
     diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure
25
26    ORDER GRANTING UNOPPOSED                                    FEDERAL PUBLIC DEFENDER
      MOTION TO CONTINUE TRIAL AND                                      1601 Fifth Ave., Suite 700
      PRETRIAL MOTIONS DEADLINE - 1                                    Seattle, Washington 98101
      (Howie Saletele Alualu; CR19-215JLR)                                         (206) 553-1100
     to grant a continuance in the proceeding would likely result in a miscarriage of justice,
 1
 2   within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).

 3         2. The ends of justice will be served by ordering a continuance in this case, as a
 4
     continuance is necessary to ensure adequate time for the defense to effectively prepare
 5
     for trial. All of these factors outweigh the best interests of the public and defendant in a
 6
 7   more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).

 8         IT IS THEREFORE ORDERED that the trial date shall be continued from
 9
     January 6, 2020, to April 13, 2020, and pretrial motions are to be filed no later than
10
     March 5, 2020.
11
12         IT IS FURTHER ORDERED that the resulting period of delay from the date of

13   this order to the new trial date is hereby excluded for speedy trial purposes under 18
14   U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
15
           IT IS SO ORDERED.
16
           Dated this 26th day of November, 2019.
17
18
19
20
                                                        A
                                                        The Honorable James L. Robart
21                                                      U.S District Court Judge

22
     Presented by,
23
24   s/ Nancy Tenney
     Assistant Federal Public Defender
25   Attorney for Howie Saletele Alualu
26    ORDER GRANTING UNOPPOSED                                     FEDERAL PUBLIC DEFENDER
      MOTION TO CONTINUE TRIAL AND                                       1601 Fifth Ave., Suite 700
      PRETRIAL MOTIONS DEADLINE - 2                                     Seattle, Washington 98101
      (Howie Saletele Alualu; CR19-215JLR)                                          (206) 553-1100
